Citation Nr: 0702950	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  98-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an eye disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

There was a Board decision in December 2001 remanding the 
PTSD claim to the RO for further development, and rendering a 
decision on the claim for service connection for eye 
disorder.  The Board decision on the eye claim was vacated by 
the United States Court of Appeals for Veterans Claims 
(Court) in December 2002, and remanded it to the Board, which 
remanded it to the RO in July 2003.  Both claims have now 
been returned to the Board for review.  Claims for service 
connection for hearing loss and tinnitus which were 
previously before the Board were granted by the RO in June 
2004.  

The issue concerning reopening the claim for service 
connection for an eye disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  A November 1995 rating decision denied service connection 
for PTSD.

2.  The additional documentation received concerning PTSD 
since the RO's November 1995 decision, when viewed in context 
with all the evidence, is relevant and probative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The RO's November 1995 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the RO's November 1995 denial 
of service connection for PTSD is new and material, and the 
veteran's claim for benefits has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran applied to reopen previously denied claims in May 
1996.  In September 1997, the RO denied the claims, and the 
veteran appealed.  

The claim for service connection for PTSD was last previously 
denied in November 1995.  The RO notified the veteran of the 
decision at that time.  The veteran did not appeal, and the 
RO's decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  To reopen the claim, new and material 
evidence must be received.  38 U.S.C.A. § 5108.  The Board 
notes that Section 3.156(a) was amended at 66 Fed. Reg., 
45620 (2001).  The amendment, however, does not apply, as it 
applies only to claims to reopen received on or after August 
29, 2001. 

The issue of whether evidence is "new and material" is 
analyzed under old 38 C.F.R. § 3.156(a), and requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The final question is whether the evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363.  New evidence will be presumed credible at 
this point solely for the purpose of determining whether a 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.

The evidence considered by the RO in the prior final November 
1995 rating decision included 1994 statements from the 
veteran about events in service, and a January 1995 VA 
psychiatric examination report, which contained a diagnosis 
of primary insomnia and indicated that there was no evidence 
in the veteran's history or symptoms to support a diagnosis 
of PTSD.  The RO denied the claim because the evidence did 
not show a diagnosis of PTSD.

Since the November 1995 decision, a March 2005 private 
medical record containing a diagnosis of PTSD has been 
received.  That report makes up for a previous deficiency in 
the evidence.  Accordingly, per Evans v. Brown, 9 Vet. App. 
273 (1996), it is new and material.  As such, the claim is 
reopened.  38 U.S.C.A. § 5108.  

Once a claim is reopened, however, all evidence must be 
weighed on its merits, and the Justus presumption of 
credibility mentioned above no longer applies.  The RO, in 
the March 2006 SSOC, stated that the evidence received was 
new but not material; yet, the RO weighed the evidence and 
gave more probative value to the VA examination report.  The 
Board concludes that the RO has addressed the merits of the 
underlying claim and, hence, there is no prejudice to the 
appellant for the Board to address the reopened claim.   Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

Under current 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The provisions of 
38 C.F.R. § 3.304(f) were amended effective from March 7, 
1997.  See 64 Fed. Reg. 32807- 32808 (1999).  This was during 
the course of the claim.  The Board finds that the current 
version is worded more liberally.  The Court found the old 
version problematic, see also Cohen v. Brown, 10 Vet. App. 
128 (1997), so current 38 C.F.R. § 3.304(f) will be applied.

There is a conflict in the evidence as to whether the veteran 
has PTSD.  The January 1995 VA examination report, previously 
considered, indicates that the veteran does not have it.  The 
examiner had the veteran's claims folder before him, reviewed 
it, and reported historical and clinical findings.  He 
explained that there was no evidence in the veteran's history 
or symptoms to support a diagnosis of PTSD.  He also noted 
the veteran had been diagnosed with chronic anxiety reaction 
in 1977.  

Dr. Torrado diagnosed major depression instead of PTSD in May 
1997.  While he also felt that PTSD should be ruled out, he 
did not diagnose it so his report is not probative evidence 
that the veteran has PTSD.  

The July 1997 VA psychiatric examination report indicates the 
examiner who had examined the veteran in 1995 was still of 
the opinion that the veteran did not have PTSD.  The 
veteran's claims folder was carefully examined before the 
interview, and the examiner reviewed history from the veteran 
and interviewed the veteran and observed how he remembered 
his combat experiences and noted his affect and mood.  The 
examiner's explanation was that although the veteran 
remembered his experiences in Korea in association with 
sadness, the evidence did not show that the veteran had had a 
significant interference in his overall functioning in terms 
of ability to get and maintain a job, raise a family, and 
relate to others.  

A February 2004 VA psychiatric examination report from a 
different VA examiner indicates that no PTSD symptoms were 
identified, and that no other mental disorder other than 
depressive disorder was found.  That examiner noted 
information from VA reports from 1977, 1995, and 1997, and 
Dr. Torrado's May 1997 report.  The examiner also considered 
the veteran's history and symptoms, and indicated that a 
mental status examination was conducted.  The examiner felt 
that the veteran's mental disorder does not meet the criteria 
to establish a diagnosis of PTSD because the veteran was not 
able to specify and describe in detail a severe and horribly 
traumatic event from service and because the veteran was not 
observed to become anxious, distressed, or depressed when he 
expressed his experiences in Korea.  The examiner also felt 
that the criteria for a diagnosis were not met because there 
was no evidence in the clinical picture of avoidance of 
stimuli associated with a trauma, and because the veteran's 
memories about Korea were not intrusive, persistent, and 
distressing thoughts interfering with daily function.  
Furthermore, he could not identify any signs of PTSD 
symptoms.

A March 2004 report, reported to be by Dr. Gonzalez Degro, a 
psychiatrist, only included an initial diagnosis or a 
diagnostic impression of PTSD, rather than a diagnosis of 
PTSD as required by 38 C.F.R. § 3.304(f).  Consequently, this 
report does not provide a basis upon which to grant service 
connection.  

Dr. Oms rendered a diagnosis of PTSD in March 2005, but it is 
less persuasive than the reports indicating that the veteran 
does not have PTSD.  Dr. Oms reported that the veteran merely 
seemed emotional when recounting his Korean War experiences, 
without describing in any significant detail what clinically 
significant distress was present as a result of the veteran's 
experiences in Korea, and other examinations specifically 
indicated that there was none and that there were no PTSD 
symptoms.  

As concerns the matter of whether the veteran has functional 
impairment from reexperiencing traumatic events, the other 
examiners had past treatment records which revealed 
information about the veteran divergent from what Dr. Oms was 
told.  For instance, the veteran told Dr. Oms that he had 
been hospitalized in service, and he was, but it was for eye 
problems, not the psychiatric problems which the veteran told 
Dr. Oms he had experienced at the time.  Also, the veteran 
told Dr. Oms that his health condition continued to decline 
in service, and that on being discharged in 1953, he felt 
very sick, whereas there are no indicia of this in the 
service medical records and he was psychiatrically normal on 
service discharge examination in November 1953.  He also told 
Dr. Oms that in 1966 he was told that he was crazy by a VA 
hospital, but as late as March 1973, a VA examination report 
indicates that the veteran had no abnormal psychiatric 
findings.  

There is no indication from Dr. Oms about what prior medical 
records he considered.  He relied on inaccurate history from 
the veteran without considering that other diagnoses have 
been rendered and without indicating what, if anything, 
convinces him that the veteran is disabled from 
reexperiencing service experiences.  Dr. Oms' conclusion that 
the veteran has PTSD is outweighed by the rest of the 
evidence which indicates that his experiences in service did 
not affect him to the point of causing PTSD.

The July 1997 VA examiner indicated, in essence, that the 
veteran had not had any functional impairment from 
remembering his experiences in Korea, and, in so many words, 
so too did the VA examiner in February 2004.  Both of them 
had access to the veteran's claims folder which contained his 
service medical records, past treatment records, and 
occupational and social history, and their findings and 
conclusions were basically in agreement with each other.  
Therefore, their reports are accorded more probative weight 
than Dr. Oms'.  See also Prejean v. West, 13 Vet. App. 444 
(2000) (factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).  Furthermore, 
it is noteworthy that most of the health care providers who 
have evaluated the veteran have not diagnosed PTSD but 
instead have diagnosed insomnia and depressive disorders.  
Because the evidence shows that the veteran does not have 
PTSD, service connection cannot be granted for it.  
38 C.F.R. § 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in January 2002 and January 2004 
letters.  Additionally, the March 2006 supplemental statement 
of the case contained the provisions of 38 C.F.R. § 3.159.  
The Board acknowledges that these letters were sent to the 
veteran after the September 1997 decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided -- and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided before transfer 
and certification of the case to the Board.

As the claim for service connection for PTSD has been 
reopened, any deficiency in the notice concerning what is 
needed to reopen a claim, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006), would be harmless.  The veteran was 
notified of effective dates for ratings and degrees of 
disability in March and July 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While this was after the initial 
adjudication, it cured any notice and assistance deficiencies 
concerning effective date and/or degree of disability because 
the veteran was given an opportunity to submit evidence 
afterwards.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  


VA also has a duty to assist the claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Here, VA obtained service medical records, VA 
medical records, private medical records, and lay statements.  
A VA examination has been provided for PTSD.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

The veteran's claim for service connection for PTSD is 
reopened.  To that extent only, the claim is allowed.  On the 
merits, service connection for PTSD is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish his or her entitlement to the underlying claim 
for the benefit sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Generally, a claimant is seeking to 
reopen a finally denied claim for service connection because 
there is either no evidence on one or more of the three 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam), elements to establish service 
connection or insufficient evidence on one or more of these 
elements.  Therefore, material evidence would be evidence on 
an element: (1) where the claimant initially failed to submit 
any competent evidence; (2) where the previously submitted 
evidence was found to be insufficient; (3) where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or some combination or variation of the above 
three situations.  

To satisfy the legislative intent underlying the notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, in the context of a claim to reopen, VA is required 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate those element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  The Secretary can determine the basis for 
the denial in the prior decision from the face of that 
decision.

The failure to provide notice of what constitutes material 
evidence is generally a type of error that has the natural 
effect of producing prejudice because it involves a failure 
to provide a claimant with notice of a key element of what it 
takes to substantiate a claim to reopen.  Without such 
notice, a claimant is effectively deprived of an opportunity 
to participate in the adjudication process because she or he 
would not know what evidence is needed to reopen her or his 
claim.

This matter was remanded to the Board by the Court in 
December 2002 specifically to give the appellant the required 
notice pursuant to 38 U.S.C.A. § 5103(a).  Therefore, the 
Board will remand this matter again for the appellant to be 
given the requisite information required by Kent concerning 
his attempt to reopen his claim for service connection for an 
eye disability.

This matter is REMANDED for the following action"

1.  Provide the appellant and his 
representative the notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
in particular, the definition of new and 
material evidence that was in effect 
prior to August 29, 2001, and the basis 
or bases for the previous denial of his 
claims for service connection for an eye 
disability. 

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


